Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Ms. Eleanor Tyson on 06/06/2022.
The application has been amended as follows: 
In the claims: 

Claim 1, 5th last line, after “cobalt-based catalyst”, --at temperature in a range between 250-700 ºC to decompose the ammonia-- has been inserted.
Claim 3 and 7-14 are cancelled. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the arguments about applied closest prior art Okamura (US2013/0058862), and Zhang (US2017/0087537) alone or in combination does not expressly teach the claimed barium content being 0.4 and 0.5 wt.% being persuasive.   Updated searches have not provided any other better references teaching such limitations either.  For example, Okamura to US 20120015802 discloses an alkali metal, an alkaline earth metal or a rare earth element may further be added to the catalyst while barium oxide can be added as catalyst carrier component.  Liu to CN 109772339 discloses an iron oxide containing catalyst comprising barium oxide as one of the co-catalyst. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUN LI whose telephone number is (571)270-5858. The examiner can normally be reached IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ching-Yiu (Coris) Fung can be reached on 571-270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUN LI/Primary Examiner, Art Unit 1732